COURT OF APPEALS OF VIRGINIA


Present: Judges Willis, Bray and Overton
Argued at Norfolk, Virginia


ROMMEL CASTRO ELECCION
                                         MEMORANDUM OPINION * BY
v.          Record No. 2162-95-1        JUDGE NELSON T. OVERTON
                                            OCTOBER 1, 1996
COMMONWEALTH OF VIRGINIA


         FROM THE CIRCUIT COURT OF THE CITY OF VIRGINIA BEACH
                        Thomas S. Shadrick, Judge
            William F. Burnside, Assistant Public
            Defender, for appellant.

            Monica S. McElyea, Assistant Attorney General
            (James S. Gilmore, III, Attorney General, on
            brief), for appellee.



     A police officer stopped Rommel Castro Eleccion driving on

school grounds.    Eleccion had a butterfly knife under the floor

mat on the driver's side and was charged with possession of a

concealed weapon in violation of Code § 18.2-308.    He was

convicted in a bench trial and now appeals, contending (1) that

his knife is not a weapon for the purposes of this statute, and

(2) that the knife was not about his person.    We disagree with

both contentions and affirm the conviction.

     The statute in issue reads in relevant part:
               A. If any person carries about his
          person, hidden from common observation,
          (i) any pistol, revolver, or other weapon
          designed or intended to propel a missile of
          any kind, or (ii) any dirk, bowie knife,
          switchblade knife, ballistic knife, razor,
          slingshot, spring stick, metal knucks,
     *
      Pursuant to Code § 17-116.010 this opinion is not
designated for publication.
           blackjack, or . . . (v) any weapon of like
           kind as those enumerated in this subsection,
           he shall be guilty of a Class 1 misdemeanor.


Code § 18.2-308 (emphasis added).   The trial judge, after

examining the butterfly knife and consulting a common dictionary,

ruled that the knife, when in the open position, was about the

same size as, and looks similar to, a dirk or dagger.     He held

that the knife was a "weapon of like kind" to a dirk and

therefore a weapon under Virginia's concealed weapon statute.

The evidence in the record supports this conclusion and we find
                          1
no error on this issue.
     We also find that the knife in this case was about the

person.   "'About the person' must mean that it is so connected

with the person as to be readily accessible for use or surprise

if desired."   Schaaf v. Commonwealth, 220 Va. 429, 430, 258
S.E.2d 574, 575 (1979) (quoting Sutherland's Case, 109 Va. 834,

835, 65 S.E. 15, 15 (1909)).   This Court has consistently held

that areas around the driver of a car have been about the person.
 See, e.g., Leith v. Commonwealth, 17 Va. App. 620, 440 S.E.2d
152 (1994) (pistol locked in the glove compartment); Watson v.

Commonwealth, 17 Va. App. 124, 435 S.E.2d 428 (1994) (pistol

under driver's floor mat).    Eleccion's knife under his floor mat
     1
      Having found that the butterfly knife is a weapon of like
kind to a dirk, we decline to decide whether a butterfly knife is
encompassed within the meaning of "switchblade," as other
jurisdictions have done. See, e.g., State v. Riddall, 811 P.2d
576 (N.M. 1991) (holding a butterfly knife to be within the
statutory definition of a switchblade); State v. Strange, 785
P.2d 563 (Alaska Ct. App. 1990) (finding the contrary).




                                - 2 -
does not warrant an exception to this rule.

     Accordingly, the conviction is affirmed.

                                        Affirmed.




                              - 3 -